DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/20/19.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/20 and 5/12/20 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … wherein the first scheduling information indicates first resources that are resources used to send first transport blocks, the first scheduling information further indicates a probability value, and the probability value is a block error rate for the first transport blocks that are received by a network device on the first resources or a probability that the network device successfully receives the first transport blocks on the first resources…in combination with other limitations recited as specified in Claim 1.

wherein the first scheduling information indicates first resources that are resources used to send first transport blocks, the first scheduling information further indicates a probability value, and the probability value is a block error rate for the first transport blocks that are received by a network device on the first resources or a probability that the network device successfully receives the first transport blocks on the first resources.

The second closest prior art of record is Tan et al (Pub No: 2010/0061438). Tan teaches a method for selecting transmission parameters. The packet error rate (PER) of the data transmission between the transmitter and the receiver can be used as a basis for a Quality of Service (QoS) constraint to select the best MCS for the current condition of the communication channel. The PER determines the number of retransmissions required which affects both throughput and delivery delay. Tan does not teach wherein the first scheduling information indicates first resources that are resources used to send first transport blocks, the first scheduling information further indicates a probability value, and the probability value is a block error rate for the first transport blocks that are received by a network device on the first resources or a probability that the network device successfully receives the first transport blocks on the first resources.

The third closest prior art of record is Ericsson (WO 2013/184053). Ericsson teaches a method for receiving information on scheduling decisions associated with a radio resource from a BS. Further Ericsson teaches determining a decoding success probability for UE communication based on the estimated interference.  Ericsson does not teach wherein the first scheduling information indicates first resources that are resources used to send first transport blocks, the first scheduling information further indicates a probability value, and the probability value is a block error rate for the first transport blocks that are received by a network device on the first resources or a probability that the network device successfully receives the first transport blocks on the first resources.

The fourth closest prior art of record is Lin et al (Pub No: 2010/0008440). Lin teaches a method for link adaptation based on a factor including error probability performance.  Lin does not teach wherein the first scheduling information indicates first resources that are resources used to send first transport blocks, the first scheduling information further indicates a probability value, and the probability value is a block error rate for the first transport blocks that are received by a network device on the first resources or a probability that the network device successfully receives the first transport blocks on the first resources.


For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469